      Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 1 of 6


 1    KEKER, VAN NEST & PETERS LLP
      ROBERT A. VAN NEST - # 84065
 2    rvannest@keker.com
      LEO L. LAM - # 181861
 3    llam@keker.com
      MATTHEW M. WERDEGAR - # 200470
 4    mwerdegar@keker.com
      JUSTINA K. SESSIONS - # 270914
 5    jsessions@keker.com
      BAILEY W. HEAPS - # 295870
 6    bheaps@keker.com
      DAVID J. ROSEN - # 296139
 7    drosen@keker.com
      NEHA MEHTA - # 298771
 8    nmehta@keker.com
      ANNA PORTO - #319903
 9    aporto@keker.com
      633 Battery Street
10    San Francisco, CA 94111-1809
      Telephone:     415 391 5400
11    Facsimile:     415 397 7188

12    Attorneys for Defendant
      ZSCALER, INC.
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15
                                     SAN FRANCISCO DIVISION
16
      SYMANTEC CORPORATION,                        Case No. 3:17-cv-04426-JST
17
                    Plaintiff,                     DEFENDANT ZSCALER, INC.’S REPLY
18                                                 TO PLAINTIFF SYMANTEC
               v.                                  CORPORATION’S RESPONSE TO
19                                                 ZSCALER’S MOTION TO AMEND
      ZSCALER, INC.,                               SECOND ELECTION OF PRIOR ART
20
                    Defendant.                     Date:        August 1, 2019
21                                                 Time:        2:00 p.m.
                                                   Courtroom:   9 – 19th Floor
22                                                 Judge:       Honorable Jon S. Tigar

23                                                 Date Filed: December 12, 2016
                                                   Trial Date: June 15, 2020
24

25

26

27

28

        DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                   ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                      Case No. 3:17-cv-04426-JST
     1332099
          Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 2 of 6


 1   I.        INTRODUCTION

 2             Symantec argues that because it provided April 14, 2005 as the “earliest” conception date

 3   for the ’116 patent, and William Gauvin’s deposition testimony “merely confirmed” that date,

 4   Zscaler lacks good cause to reelect the Etheridge reference. Symantec mischaracterizes the facts.

 5   Nowhere in Symantec’s interrogatory response did Symantec identify April 14, 2005—or any

 6   other date—as the “earliest” one. Instead, Symantec offered an eleven-month range that began

 7   “approximately April 14, 2005,” leaving an opening for an even earlier conception date.

 8   Symantec’s ambiguous response defied the Patent Local Rules and prejudiced Zscaler by

 9   preventing it from focusing on a single conception date in electing prior art from its invalidity

10   contentions. Upon learning of Symantec’s actual, alleged conception date via Mr. Gauvin’s

11   deposition, Zscaler sought to amend its prior-art election within five weeks. A five-week period

12   between discovering the basis for the amendment and seeking such amendment is diligent, and

13   Symantec cites no authority suggesting otherwise. In any event, Symantec would not be

14   prejudiced by Zscaler’s re-election of the Etheridge prior art already set forth and claim-charted

15   in Zscaler’s existing invalidity contentions as of June 2018. No additional discovery would be

16   required, and the Court’s schedule would remain unchanged.

17   II.       ARGUMENT

18             Zscaler should be permitted to amend its prior-art election because it was diligent in

19   learning of the basis for its amendment and in seeking such amendment, and because Symantec

20   will not be prejudiced by Zscaler’s election of the Etheridge reference. Intri-Plex Techs., Inc. v.

21   NHK Int’l Corp., Case No. 17-cv-01097-EMC (EDL), 2019 WL 920206, at *2 (N.D. Cal. Jan. 15,

22   2019).

23             A.     Zscaler Was Diligent in Seeking to Amend Its Prior-Art Election.

24                    1.      Symantec mischaracterizes Mr. Gauvin’s deposition as “confirming”
                              its discovery response about its alleged conception date.
25

26             Symantec repeatedly asserts that Zscaler was not diligent because Mr. Gauvin’s

27   deposition testimony “only confirmed” the alleged conception date that Symantec previously

28   disclosed. See Opp. at 1, 3, 7, 9. Symantec’s assertion is incorrect. Symantec did not previously
                                                          1
           DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                      ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                         Case No. 3:17-cv-04426-JST
     1332099
         Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 3 of 6


 1   disclose an April 14, 2005 conception date. Instead, Symantec offered April 14, 2005 as one

 2   possible date among an “approximate” range of dates spanning nearly one year. ECF No. 283-1

 3   (Declaration of Anna Porto in Support of Motion to Amend Second Election of Prior Art), Ex. C

 4   (Symantec’s First Supplemental Objections and Responses to Zscaler’s First Set of

 5   Interrogatories) (offering a range “between approximately April 14, 2005, and March 24, 2006”

 6   (emphasis added)). Only after Mr. Gauvin’s deposition did it become clear that Symantec had

 7   finally chosen a date among this range. Indeed, during its own redirect of Mr. Gauvin, Symantec

 8   sought to make its choice explicit by asking whether, “as of April 14th, 2005, [Mr. Gauvin] had

 9   conceived of the claim features” in claims 1 and 5 of the ’116 patent, and Mr. Gauvin responded

10   that he had. ECF No. 283-1, Ex. K (Excerpt from 2019.05.10 William Gauvin Deposition). Mr.

11   Gauvin did not merely “confirm” what Symantec previously said in discovery; he identified a

12   specific conception date for the first time.1

13             Any delay in Zscaler learning of Symantec’s alleged conception date through Mr.
14   Gauvin’s testimony is of Symantec’s own making. Symantec’s statement that Zscaler failed to
15   “demand Mr. Gauvin’s deposition before the [prior-art election deadline in January 2019]” is
16   false. Opp. at 3. In May 2018, Zscaler subpoenaed Mr. Gauvin requesting deposition testimony
17   about topics including the “conception and reduction to practice” of the ’116 patent. ECF No.
18   283-1, Ex. E (May 11, 2018 Deposition Subpoena to William Gauvin). Symantec responded that
19   he was unavailable on the June 2018 date specified in the subpoena, and Zscaler requested that
20   Symantec provide an alternate date as soon as possible. ECF No. 283-1, Ex. F (Correspondence

21   from Williams to Yang). But Symantec failed to provide any date until Zscaler pressed it to do so

22   several months later. ECF No. 283-1, Ex. N (Correspondence from Porto to Williams).

23   Symantec never informed Zscaler of the explanation it now provides in a footnote, that it

24   “understood that Mr. Gauvin was likely to be . . . a Rule 30(b)(6) witness,” and that Symantec

25
     1
26    Symantec’s reference to the documents it produced along with its vague interrogatory response
     does not help its cause. Zscaler “cannot be expected to divine [Syamtenc’s] position from the
27   documents produced.” Milwaukee Elec. Tool Corp. v. Snap-On Inc., No. 14-CV-1296-JPS, 2017
     WL 3130414, at *3 (E.D. Wis. July 24, 2017) (rejecting plaintiff’s range of conception dates
28   despite accompanying document production).
                                                       2
          DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                     ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                        Case No. 3:17-cv-04426-JST
     1332099
      Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 4 of 6


 1   “did not want to burden him with multiple depositions.” Opp. at 3.

 2                    2.      Symantec should not benefit from its vague interrogatory response.
 3             “[T]he Patent Local Rules require a patent holder to assert a specific date of conception,

 4   not a date range.” Finjan, Inc. v. Zscaler, Inc., Case No. 17-cv-06946-JST (KAW), 2019 WL

 5   1528422, at *1 (N.D. Cal. Apr. 9, 2019) (rejecting three-year range of potential conception dates).

 6   Symantec’s assertion that it disclosed “the earliest date” on which it would rely for the ’116

 7   patent is incorrect. Nowhere in Symantec’s interrogatory response does Symantec state that April

 8   14, 2005 would be the “earliest” date on which Symantec would assert the ’116 claims were

 9   conceived. Furthermore, Symantec gave a date range beginning “approximately April 14, 2005,”

10   allowing it to assert even earlier dates. Beckman Coulter, Inc. v. Sysmex Am., Inc., No. 18-CV-

11   6563, 2019 WL 1875356, at *2 (N.D. Ill. Apr. 26, 2019) (rejecting range beginning “‘about

12   October 2, 1996’ leaving room for earlier dates”). Symantec was required “to assert a particular

13   date—not a start date, end date, or date range,” and it failed to do so. Blue Spike, LLC v. Adobe

14   Sys., Inc., No. 14-CV-01647-YGR (JSC), 2015 WL 335842, at *7 (N.D. Cal. Jan. 26, 2015).

15             Symantec’s focus on whether Zscaler “could have” identified the Etheridge reference in

16   its Second Election of Prior Art is misplaced. See Opp. 1, 6. Electing prior art is a strategic

17   decision that involves assessments of the relative strength of various prior-art references across

18   several patents and claims, and Zscaler should not be expected to make those strategic decisions

19   in the dark, based on attempts to ascertain the meaning of Symantec’s vague discovery response.

20   As this Court has explained, the very reason such date ranges are prejudicial is because they

21   prevent a defendant from “focusing its discovery efforts on a specific conception date,”—as

22   Symantec’s interrogatory response did here. Finjan, WL 1528422, at *1. The question is not

23   whether Zscaler “could have” elected other references in January 2019; it is whether Zscaler was

24   expected to base its strategic decisions regarding prior art on what it could “divine [of

25   Symantec’s] position.” Beckman Coulter, Inc., 2019 WL 1875356 at *2. It was not. Symantec

26   cannot nearly two years later have its inventor clarify its actual chosen conception date, only to

27   claim that date has been clear all along.

28
                                                          3
        DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                   ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                      Case No. 3:17-cv-04426-JST
     1332099
         Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 5 of 6


 1                    3.     Zscaler acted promptly in seeking to amend its election of prior art.

 2             Within five weeks of Mr. Gauvin’s deposition on May 10, 2019, Zscaler sought

 3   Symantec’s agreement that Zscaler be permitted to reelect Etheridge in place of WatchGuard.

 4   ECF No. 283-1, Ex. L (June 14, 2019 correspondence between Porto and Grissum). Symantec

 5   rejected Zscaler’s request. Zscaler then provided to Symantec a proposed, amended Election of

 6   Prior Art and informed Symantec that Zscaler would file the instant motion to amend its Second

 7   Election of Prior Art. Id.; Ex. M (Zscaler’s Proposed Supplemental Election of Prior Art).

 8   Zscaler filed its motion on June 26, 2019. Doc. 283. The five-week period between Zscaler’s

 9   deposition of Mr. Gauvin and Zscaler’s informing opposing counsel of its request to amend its

10   prior-art election was diligent. Indeed, courts in this district have found that far longer delays

11   were diligent. See Vasudevan Software, Inc. v. Int’l Bus. Machs. Corp., No. C09-05897 RS

12   (HRL), 2011 WL 940263, at *2 (N.D. Cal. Feb. 18, 2011) (waiting “almost four months after [a]

13   deposition” to inform the defendant of its request to amend its contentions was diligent); Radware

14   Ltd. v. F5 Networks, Inc., No. C-13-02024-RMW, 2014 WL 3728482, at *2 (N.D. Cal. July 28,

15   2014) (“three months’ delay in moving for leave to amend” was diligent). Symantec offers no

16   authority suggesting that a five-week period between discovering a basis for amendment and

17   moving the Court is not diligent.2

18             B.     Symantec Will Not Be Prejudiced by Zscaler’s Amendment to Select Prior
                      Art on Which It Previously Relied.
19

20             Symantec has not articulated any genuine way in which it would be prejudiced by

21   Zscaler’s reelection of the Etheridge reference, which Zscaler claim-charted against the ’116

22   patent over one year ago. The only prejudice argument Symantec can muster is that had it known

23   earlier that Zscaler would rely on the Etheridge patent application, it may have requested a

24   deposition of the Etheridge inventors or documents related to the Etheridge patent. See Opp. At

25   7. Symantec’s attempt to manufacture prejudice should be rejected. Indeed, Zscaler elected four

26   2
       Nor could Symantec argue that a five-week delay is non-diligent: just last month, Symantec
27   argued before this Court that it had been diligent in allowing three months to elapse between
     discovering the basis for its amendment and seeking to amend its infringement contentions. See
28   ECF No. 250, Symantec’s Motion for Leave to Amend Its Infringement Contentions.
                                                         4
          DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                     ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                        Case No. 3:17-cv-04426-JST
     1332099
       Case 3:17-cv-04426-JST Document 301 Filed 07/15/19 Page 6 of 6


 1   other patent applications in its January 2019 prior-art election, and eight other patents, yet

 2   Symantec has not requested any depositions or documents related to any of those elected prior-art

 3   patents and applications. See ECF No. 283-1, Ex. J (Zscaler’s Second Election of Prior Art).

 4   Only two third-party depositions regarding prior art have taken place in this case, and both were

 5   initiated by Zscaler and pertained to prior-art products, as opposed to patents and applications. In

 6   any event, if Symantec sincerely needs the discovery it now claims, Zscaler is amenable to post-

 7   cutoff deposition and document discovery regarding the Etheridge reference. The parties have

 8   already agreed to conduct several depositions outside the close of fact discovery, including one

 9   deposition as late as August 9, 2019. See ECF No. 285 at 2.

10   III.      CONCLUSION
11             Zscaler’s motion to amend its second election of prior art should be granted because

12   Zscaler has established good cause to amend, and because Symantec will not be prejudiced by

13   Zscaler’s reelection of previously relied-upon prior art.

14

15    Dated: July 15, 2019                                    Respectfully submitted,
16                                                            KEKER, VAN NEST & PETERS LLP
17

18                                                     By:    /s/ Matthew M. Werdegar
                                                              ROBERT A. VAN NEST
19                                                            LEO L. LAM
                                                              MATTHEW M. WERDEGAR
20                                                            JUSTINA K. SESSIONS
                                                              BAILEY W. HEAPS
21                                                            DAVID J. ROSEN
                                                              NEHA MEHTA
22                                                            ANNA PORTO

23                                                            Attorneys for Defendant
                                                              ZSCALER, INC.
24

25

26

27

28
                                                         5
        DEFENDANT ZSCALER, INC.’S REPLY TO PLAINTIFF SYMANTEC CORPORATION’S RESPONSE TO
                   ZSCALER’S MOTION TO AMEND SECOND ELECTION OF PRIOR ART
                                      Case No. 3:17-cv-04426-JST
     1332099
